Case 1:16-cv-02914-KAM-JO Document 166 Filed 11/14/18 Page 1 of 6 PageID #: 2567




     HO P | HEYGOOD, ORR & PEARSON
                     6363 N. State Highway 161, Suite 450, Irving, TX 75038

                         214.237.9001 | 877.446.9001 | 214.237.9002 F

                                         www.hop-law.com

                                         November 14, 2018
 VIA ECF
 Honorable James Orenstein
 United States Magistrate Judge
 Eastern District of New York
 225 Cadman Plaza East
 Brooklyn, New York 11201

        Re: No. 16-CV-2914 (KAM) (JO); China Power Equipment, Inc. et al v. Song et al.

 Dear Judge Orenstein:

 Plaintiff China Power writes regarding an ongoing discovery dispute that the parties in the above
 case are unable to resolve. The Court granted Plaintiff's motion to compel responses to discovery
 and ordered Defendant Deheng Law Offices (DHLO) to “make the required disclosures (including,
 if any information is withheld on the basis of an assertion of privilege, a privilege log) by October
 8, 2018.” [Status Conference #161]. DHLO has provided the attached privilege log.

 “The burden is on the party resisting discovery to establish privilege.” United States v. 111 E. 88th
 Partners, 2018 WL 4519203, at *2 (S.D.N.Y. Sept. 20, 2018), citing United States v. Mejia, 655
 F.3d 126, 132 (2d Cir. 2011). The documents at issue are not privileged, and DHLO should be
 ordered to produce them.

 According to DHLO, this case involves “a Chinese law firm rendering legal advice in the PRC
 under Chinese law to a Chinese company.” (DHLO’s Reply Memorandum in Support of Motion
 to Dismiss [#157], at p. 9). Because Chinese law does not recognize the attorney-client privilege
 or the work-product doctrine, the documents are not privileged and should be produced. See, e.g.,
 Wultz v. Bank of China Ltd., 979 F. Supp. 2d 479, 492–93 (S.D.N.Y. 2013) (“Because Chinese
 law does not recognize the attorney-client privilege or the work-product doctrine, BOC must
 produce those items listed on its privilege log which are governed by Chinese privilege law.”).

 In any event, even assuming U.S. privilege law applies (it does not) to some or all of the documents
 in question, they are still not privileged. To put it simply, the communications are discoverable
 because they are clearly “at issue” in this case. See, e.g., John Doe Co. v. United States, 350 F.3d
 299, 302 (2d Cir. 2003) (“[A] party's assertion of factual claims can, out of considerations of
Case 1:16-cv-02914-KAM-JO Document 166 Filed 11/14/18 Page 2 of 6 PageID #: 2568
 Hon. James Orenstein
 United States District Court
 November 14, 2018
 Page 2

 fairness to the party's adversary, result in the involuntary forfeiture of privileges for matters
 pertinent to the claims asserted.”) (citations omitted); United States v. Bilzerian, 926 F.2d 1285,
 1292 (2d Cir. 1991) (“This waiver principle is applicable here for Bilzerian's testimony that he
 thought his actions were legal would have put his knowledge of the law and the basis for his
 understanding of what the law required in issue. His conversations with counsel regarding the
 legality of his schemes would have been directly relevant in determining the extent of his
 knowledge and, as a result, his intent.”). “Both attorney-client privilege and work-product
 immunity ‘may implicitly be waived when [the] defendant asserts a claim that in fairness requires
 examination of protected communications.’” Foster, 2016 WL 524639, at *3 (citations omitted).
 “A person may waive protection where he ‘asserts a factual claim the truth of which can only be
 assessed by examination of a privileged communication,’ even if he does not explicitly rely on that
 communication.” Foster, 2016 WL 524639, at *3, quoting Bowne of New York City, Inc. v.
 AmBase Corp., 150 F.R.D. 465, 488 (S.D.N.Y. 1993).

        [A] party may not assert the privilege over a communication and then later make
        partial self-serving disclosures of the allegedly privileged material. […] Moreover,
        a waiver may occur even if the asserting party does not make direct use of the
        privileged communication itself when that party avers material facts at issue related
        to the privileged communication, and where the validity of those facts can only be
        accurately determined through an examination of the undisclosed
        communication. […] Under such circumstances, fundamental fairness strongly
        supports a finding that a waiver of attorney-client privilege has occurred.

 Hussain v. Burton & Doyle of Great Neck, LLC, 2016 WL 6088309, at *4 (E.D.N.Y. Oct. 18,
 2016) (citations omitted).

 This case presents a perfect illustration of attorney-client communications being “at issue.” The
 truth of virtually all of DHLO’s claims and defenses herein – such as, for example, DHLO’s
 assertions (stated in response to Plaintiff’s Interrogatories) that DHLO “had no reason to believe
 that Zhongxi and Mr. Song never intended to carry out the Management Entrustment Agreement”
 or that “[a]ccording to information obtained by [DHLO] in 2008, Xi’an Feijing Science and
 Technology Co. did not operate any transformer business in 2008 because of the transfer to
 Zhongxi” – can only be assessed by examination of DHLO’s communications at issue. Further,
 in this case, DHLO expressly consented to Plaintiff relying on DHLO’s legal advice, and the
 integrity of DHLO’s legal advice is the issue. (See, e.g. Complaint [#138] at ¶¶ 65, 129-136).
 Fundamental fairness requires disclosure of the communications, the communications are not
 privileged, and the documents should be produced.

 Alternatively, given the nature of this action, the documents are also discoverable under the crime
 fraud exception. See id. “It is well-established that communications that otherwise would be
 protected by the attorney-client privilege or the attorney work product privilege are not protected
 if they relate to client communications in furtherance of contemplated or ongoing criminal or
 fraudulent conduct.” Cafex Communications, Inc. v. Amazon Web Services, Inc., 2018 WL
 1737686, at *6 (S.D.N.Y. Feb. 8, 2018), citing In re Grand Jury Subpoena Duces Tecum Dated
Case 1:16-cv-02914-KAM-JO Document 166 Filed 11/14/18 Page 3 of 6 PageID #: 2569
 Hon. James Orenstein
 United States District Court
 November 14, 2018
 Page 3

 Sept. 15, 1983, 731 F.2d 1032, 1038 (2d Cir. 1984). The crime-fraud exception to the attorney-
 client privilege or work-product protection applies when there exist: “(i) a determination that ‘the
 client communication or attorney work product in question was itself in furtherance of the crime
 or fraud’ and (ii) ‘probable cause to believe that the particular communication with counsel or
 attorney work product was intended in some way to facilitate or to conceal the criminal activity.’
 ” In re Richard Roe, Inc., 168 F.3d 69, 71 (2d Cir. 1999). “This covers ‘a fraudulent scheme, an
 alleged breach of fiduciary duty or an accusation of some other wrongful conduct.’” In re Methyl
 Tertiary Butyl Ether (“MTBE”) Products Liab. Litig., 180 F. Supp. 3d 273, 281–82 (S.D.N.Y.
 2016); see also, e.g. Abbott Labs. v. H&H Wholesale Services, Inc., 2018 WL 2459271, at *5
 (E.D.N.Y. Mar. 9, 2018).

 Finally, DHLO states in response to Plaintiff’s Interrogatory No. 1 that “[t]he Management
 Entrustment Agreement (the “MEA”) is and was enforceable.” (emphasis added). If that is true,
 DHLO is clearly obligated to turn the documents over to China Power and An Sen at their
 request. First, the documents were created when, if the MEA “was” enforceable, China Power’s
 An Sen completely controlled Zhongxi and was thus effectively DHLO’s client. Second, and in
 any event, if the MEA “is” enforceable, China Power’s An Sen still completely controls Zhongxi
 and is asking for its documents.

 The undersigned counsel for Plaintiff has conferred in good faith in an effort to resolve these
 disputes, in conformity with Fed. R. Civ. P. 37(a)(1). The documents are discoverable and
 DHLO’s continued effort to delay this matter and to avoid its obligations under the rules for
 discovery is not in good faith. Plaintiff requests that DHLO be ordered to pay to Plaintiff an amount
 for reasonable and necessary attorney fees in the amount of $2,000 for moving to obtain the
 documents at issue, and an additional $7,500 for attorney fees and $1,000 in travel expenses should
 another hearing be necessary. See, Chandler v. Janssen Pharm., Inc., 2018 WL 4378160, at *2
 (E.D.N.Y. Aug. 10, 2018) (“[I]t is generally appropriate, at a minimum, to require a party that has
 not complied with its discovery obligations to pay the reasonable fees and costs incurred by the
 moving party in seeking disclosure and/or in seeking discovery sanctions.”), quoting Casagrande
 v. Norm Bloom & Son, LLC, 2014 WL 5817562, at *12 (D. Conn. Nov. 10, 2014); see also, gen.
 Syntel Sterling Best Shores Mauritius Ltd. v. TriZetto Group, 2018 WL 4489286, at *22 (S.D.N.Y.
 Sept. 19, 2018) (“monetary sanctions are considered among the ‘mildest’ sanctions for discovery
 misconduct”) (citations omitted).

 In sum, DHLO should be ordered to produce all documents listed on the attached log and should
 be ordered to pay reasonable attorneys’ fees and travel expenses incurred in moving to obtain the
 documents at issue.

                                                       Respectfully submitted,

                                                       /s/ James Craig Orr, Jr.
                                                       James Craig Orr, Jr.
                                                       Attorneys for Plaintiffs
 cc: All Appearing Counsel of Record (via ECF)
                             Case 1:16-cv-02914-KAM-JO Document 166 Filed 11/14/18 Page 4 of 6 PageID #: 2570
China Power Equipment Inc. v. Song et al.                                                                                                       DeHeng Law Offices' Privilege Log
1:16-cv-2914 EDNY                                                                                                                                               October 8, 2018
                                                                                                                                                                     Page 1 of 3
 Privilege Log   File Type      Sort Date                 From                        To             Privilege Designation                   Privilege Description
      No.
       1       E-DOC         7/23/2008      Nu Yu, Fan Zhaoxia   Zhongxi                       Attorney Client Communication   Document list sent in connection with diligence

      2        E-DOC         Undated        DeHeng Law Offices   Zhongxi                       Attorney Client Communication   Contact list for transaction
      3        E-DOC         Aug-06         DeHeng Law Offices   Zhongxi                       Attorney Client Communication   Due Diligence Report
      4        E-DOC         Undated        DeHeng Law Offices   Zhongxi                       Attorney Client Communication   Due Diligence Information Request List
      5        E-DOC         Aug-06         DeHeng Law Offices   Zhongxi                       Attorney Client Communication   Due Diligence Report
      6        E-DOC         Undated        DeHeng Law Offices   Zhongxi                       Attorney Client Communication   Due Diligence Information Request List
      7        E-DOC         Undated        DeHeng Law Offices   Zhongxi                       Attorney Client Communication   Communication requesting materials for
                                                                                                                               diligence
      8        E-DOC         8/8/2006       Zhongxi              Nu Yu                         Attorney Client Communication   Communication regarding assets
      9        E-DOC         Undated        Yarong Feng          DNu Yu                        Attorney Client Communication   Communication regarding diligence materials

      10       E-DOC         Undated        Yarong Feng          Nu Yu, Fan Zhaoxia            Attorney Client Communication   Communication regarding Due Diligence Report

      11       E-DOC         Undated        Yarong Feng          DeHeng Law Offices            Attorney Client Communication   Communication regarding Due Diligence
      12       E-DOC         Undated        Yarong Feng          DeHeng Law Offices            Attorney Client Communication   Communication regarding company history
      13       E-DOC         Undated        DeHeng Law Ofices    Zhongxi                       Attorney Client Communication   Correspondence regarding due diligence
      14       E-DOC         Undated        Nu Yu                Yarong Feng                   Attorney Client Communication   Summary of due diligence
      15       E-DOC         6-Aug          DeHeng Law Offices   Zhongxi                       Attorney Client Communication   Due Diligence Memorandum
      16       E-DOC         Undated        Zhongxi              DeHeng Law Offices            Attorney Client Communication   Responses to Due Diligence Questions
      17       E-DOC         Undated        Zhongxi              DeHeng                        Attorney Client Communication   Communication regarding due diligence
                                                                                                                               questions
      18       E-DOC         Aug-06         DeHeng Law Offices   Zhongxi                       Attorney Client Communication   Due Diligence Requests
      19       E-DOC         8/9/2006       Yarong Feng          Nu Yu                         Attorney Client Communication   Responses to Due Diligence Requests
      20       E-DOC         Undated        DeHeng Law Offices   Zhongxi                       Attorney Client Communication   Updated list of materials
      21       E-DOC         Undated        Yarong Feng          Nu Yu, Fan Zhaoxia            Attorney Client Communication   Responses to Due Diligence Questions
      22       E-DOC         3/1/2007       Nu Yu                Feng Yarong                   Attorney Client Communication   Legal Memorandum
      23       E-DOC         Undated        Fan Zhaoxia          Yarong Feng                   Attorney Client Communication   List of Documents for Shareholder Meeting
      24       E-DOC         8/8/2006       Yarong Feng          Nu Yu                         Attorney Client Communication   Communication regarding Assets
      25       E-DOC         7/28/2006      DeHeng Law Offices   Zhongxi                       Attorney Client Communication   Due Diligence Questions
      26       E-DOC         7/28/2006      DeHeng Law Offices   Zhongxi                       Attorney Client Communication   Due Diligence Questions
      27       E-DOC         7/28/2006      DeHeng Law Offices   Zhongxi                       Attorney Client Communication   Due Diligence Questions
      28       E-DOC         7/28/2006      DeHeng Law Offices   Zhongxi                       Attorney Client Communication   Due Diligence Questions
      29       E-DOC         8/2/2006       Zhongxi              DeHeng Law Offices            Attorney Client Communication   Responses to Due Diligence Questions
      30       E-DOC         8/3/2006       Zhongxi              DeHeng Law Offices            Attorney Client Communication   Responses to Due Diligence Questions
      31       E-DOC         8/15/2006      Nu Yu, Fan Zhaoxia   Zhongxi                       Attorney Client Communication   Due Diligence Questions
      32       E-DOC         8/15/2006      DeHeng Law Offices   Zhongxi                       Attorney Client Communication   Due Diligence Questions
      33       E-DOC         8/15/2006      Zhongxi              DeHeng Law Offices            Attorney Client Communication   Responses to Due Diligence Questions
      34       E-DOC         8/16/2006      DeHeng Law Offices   Zhongxi                       Attorney Client Communication   Due Diligence Questions
      35       E-DOC         8/17/2006      Zhongxi              DeHeng Law Offices            Attorney Client Communication   Responses to Due Diligence Questions
      36       E-DOC         7/26/2006      Yarong Feng          Nu Yu, Fan Zhaoxia            Attorney Client Communication   Communication regarding diligence status
      37       E-DOC         7/12/2006      Nu Yu, Fan Zhaoxia   Yarong Feng                   Attorney Client Communication   Communication regarding diligence information

      38       E-DOC         7/12/2006      Nu Yu, Fan Zhaoxia   Yarong Feng                   Attorney Client Communication   Comunication regarding diligence responses

      39       E-DOC         7/28/2006      DeHeng Law Offices   Zhongxi                       Attorney Client Communication   Due Diligence Questions
      40       E-DOC         8/2/2006       Zhongxi              DeHeng Law Offices            Attorney Client Communication   Responses to Due Diligence Questions



                                                                                           1
                              Case 1:16-cv-02914-KAM-JO Document 166 Filed 11/14/18 Page 5 of 6 PageID #: 2571
China Power Equipment Inc. v. Song et al.                                                                                                                 DeHeng Law Offices' Privilege Log
1:16-cv-2914 EDNY                                                                                                                                                         October 8, 2018
                                                                                                                                                                               Page 2 of 3
 Privilege Log    File Type      Sort Date                 From                                 To             Privilege Designation                   Privilege Description
      No.
       41        E-DOC        7/28/2006      DeHeng Law Offices            Zhongxi                       Attorney Client Communication   Due Diligence Questions
       42        E-DOC        8/3/2006       Zhongxi                       DeHeng Law Offices            Attorney Client Communication   Responses to Due Diligence Questions
       43        E-DOC        9/20/2006      DeHeng Law Offices            Zhongxi                       Attorney Client Communication   Preliminary Report on due diligence
       44        E-DOC        8/2/2006       Yarong Feng                   DeHeng Law Offices            Attorney Client Communication   Communication regarding due diligence
       45        E-DOC        7/27/2006      Nu Yu                         Yarong Feng                   Attorney Client Communication   Communication regarding contemplated
                                                                                                                                         transaction
      46         E-DOC        8/15/2006      DeHeng Law Offices            Zhongxi                       Attorney Client Communication   Due Diligence Questions
      47         E-DOC        8/10/2006      Zhongxi                       DeHeng Law Offices            Attorney Client Communication   Document list sent in connection with diligence

      48         E-DOC        8/15/2006      DeHeng Law Offices            Zhongxi                       Attorney Client Communication   Due Diligence Questions
      49         E-DOC        8/28/2006      Fan Zhaoxia, Nu Yu            Yarong Feng                   Attorney Client Communication   Outline of Tasks
      50         E-DOC        8/17/2006      Nu Yu, Fan Zhaoxia            Yarong Feng                   Attorney Client Communication   Outline of Tasks
      51         E-DOC        8/28/2006      Nu Yu, Fan Zhaoxia            Yarong Feng                   Attorney Client Communication   Outline of Tasks
      52         E-DOC        9/20/2006      DeHeng Law Offices            Zhongxi                       Attorney Client Communication   Diligence Memorandum
      53         E-DOC        7/18/2006      DeHeng Law Offices            Zhongxi                       Attorney Client Communication   Questions regarding due diligence responses

      54         E-DOC        11/15/2006     DeHeng - Nu Yu, Zhaoxia Fan   Zhongxi                       Attorney Client Communication   Communication regarding shareholder meeting

      55         E-DOC        7/22/2008      DeHeng Law Offices            Zhongxi                       Attorney Client Communication   Document Request in connection with diligence

      56         E-DOC        4/22/2008      Yarong Feng                   Fan Zhaoxia                   Attorney Client Communication   Communication regarding diligence responses

      57         E-DOC        7/21/2008      DeHeng Law Offices            Yarong Feng                   Attorney Client Communication   Communication regarding contemplated
                                                                                                                                         transaction
      58         E-DOC        7/18/2006      DeHeng Law Offices            Yarong Feng                   Attorney Client Communication   Questions and answers in connection with
                                                                                                                                         diligence
      59         E-DOC        8/15/2006      DeHeng Law Offices            Zhongxi                       Attorney Client Communication   Due Diligence Questions
      60         E-DOC        8/15/2006      Nu Yu, Fan Zhaoxia            Yarong Feng                   Attorney Client Communication   Outline of Tasks
      61         E-DOC        8/15/2006      DeHeng Law Offices            Zhongxi                       Attorney Client Communication   Due Diligence Questions
      62         E-DOC        8/8/2006       Yarong Feng                   Nu Yu, Fan Zhaoxia            Attorney Client Communication   Response to Due Diligence Questions
      63         E-DOC        7/26/2006      Nu Yu, Fan Zhaoxia            Yarong Feng                   Attorney Client Communication   Communication regarding diligence responses

      64         E-DOC        7/12/2006      Nu Yu                         Yarong Feng                   Attorney Client Communication   Communication regarding diligence responses

      65         E-DOC        7/28/2006      DeHeng Law Offices            Zhongxi                       Attorney Client Communication   Due Diligence Questions
      66         E-DOC        8/2/2006       Zhongxi                       DeHeng Law Offices            Attorney Client Communication   Zhongxi Responses to Due Diligence Questions

      67         E-DOC        7/28/2006      DeHeng Law Offices            Zhongxi                       Attorney Client Communication   Due Diligence Questions
      68         E-DOC        8/3/2006       Zhongxi                       DeHeng Law Offices            Attorney Client Communication   Responses to Due Diligence Questions
      69         E-DOC        8/2/2006       DeHeng Law Offices            Zhongxi                       Attorney Client Communication   Due Diligence Questions
      70         E-DOC        7/27/2006      Nu Yu                         Zhongxi                       Attorney Client Communication   Responses to Client Questions
      71         E-DOC        8/10/2006      Zhongxi                       DeHeng Law Offices            Attorney Client Communication   List of Documents in connection with diligence

      72         E-DOC        8/28/2006      Nu Yu, Fan Zhaoxia            Yarong Feng                   Attorney Client Communication   Communication regarding contemplated
                                                                                                                                         transaction
      73         E-DOC        8/16/2006      DeHeng Law Offices            Zhongxi                       Attorney Client Communication   Due Diligence Questions
      74         E-DOC        8/18/2006      Zhongxi                       DeHeng Law Offices            Attorney Client Communication   Responses to Due Diligence Questions



                                                                                                     2
                             Case 1:16-cv-02914-KAM-JO Document 166 Filed 11/14/18 Page 6 of 6 PageID #: 2572
China Power Equipment Inc. v. Song et al.                                                                                                DeHeng Law Offices' Privilege Log
1:16-cv-2914 EDNY                                                                                                                                        October 8, 2018
                                                                                                                                                              Page 3 of 3
 Privilege Log   File Type      Sort Date                From                  To             Privilege Designation                  Privilege Description
      No.
       75      E-DOC         11/15/2006     Nu Yu, Fan Zhaoxia   Yarong Feng            Attorney Client Communication   Communication regarding shareholders meeting

      76       E-DOC         9/11/2006      DeHeng Law Offices   Yarong Feng            Attorney Client Communication   Communication regarding diligence
      77       E-DOC         8/28/2006      Nu Yu, Fan Zhaoxia   Yarong Feng            Attorney Client Communication   Legal Memorandum
      78       E-DOC         10/10/2006     DeHeng Law Offices   Yarong Feng            Attorney Client Communication   Draft due diligence report
      79       E-DOC         11/7/2006      Nu Yu                Yarong Feng            Attorney Client Communication   Communication regarding shareholder meetings

      80       E-DOC         9/20/2006      DeHeng Law Offices   Yarong Feng            Attorney Client Communication   Draft due diligence report
      81       E-DOC         9/20/2006      DeHeng Law Offices   Yarong Feng            Attorney Client Communication   Draft due diligence report
      82       E-DOC         9/20/2006      DeHeng Law Offices   Yarong Feng            Attorney Client Communication   Draft due diligence report
      83       E-DOC         9/3/2006       DeHeng Law Offices   Yarong Feng            Attorney Client Communication   Draft due diligence report
      84       E-DOC         9/2/2006       DeHeng Law Offices   Yarong Feng            Attorney Client Communication   Draft due diligence report
      85       E-DOC         9/18/2006      Nu Yu                Yarong Feng            Attorney Client Communication   Summary of data for diligence
      86       E-DOC         9/18/2006      Nu Yu, Fan Zhaoxia   Yarong Feng            Attorney Client Communication   Communication regarding contemplated
                                                                                                                        transaction
      87       E-DOC         9/29/2006      Nu Yu                Yarong Feng            Attorney Client Communication   Legal Memorandum
      88       E-DOC         9/11/2006      Nu Yu                Zhongxi                Attorney Client Communication   Communication regarding contemplated
                                                                                                                        transaction
      89       E-DOC         9/30/2006      Nu Yu                Yarong Feng            Attorney Client Communication   Communication regarding shareholder meeting

      90       E-DOC         9/21/2006      Nu Yu, Fan Zhaoxia   Zhongxi                Attorney Client Communication   Legal Memorandum
      91       E-DOC         9/22/2006      Nu Yu, Fan Zhaoxia   Zhongxi                Attorney Client Communication   Communication regarding shareholder meeting

      92       E-DOC         7/30/2007      Nu Yu, Fan Zhaoxia   Yarong Feng            Attorney Client Communication   Communication regarding registration
      93       E-DOC         6/2/2008       Nu Yu, Fan Zhaoxia   Yarong Feng            Attorney Client Communication   Communication regarding documents
      94       E-DOC         7/22/2008      DeHeng Law Offices   Zhongxi                Attorney Client Communication   Request for Documents




                                                                                    3
